DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of February 5, 2021.  Claims 1, 3, 4, and 6-15 are pending in the application, with Claims 1 and 14 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/185402 (“Lawrenson”) in view of WO2015/113833 (“Nolan), both cited in an IDS.
Regarding Claim 1, Lawrenson discloses an apparatus for controlling (Figs. 1 and 2) a plurality of lighting devices to emit light (104; page 4, lines 15-26), the apparatus comprising: 
	a lighting interface for transmitting control commands to each of the plurality of lighting device in order to control the plurality of lighting devices (controller 102 interfaced with 200 controls lights 104; page 5, lines 1-2); and 
	a controller (102) configured to: 
		obtain orientation information indicative of an orientation of a user device and based thereon determine the orientation of the user device (using sensor 112; page 5, line 9 to page 6, line 10); 
		obtain location information indicative of a location of the user device and based thereon determine the location of the user device (using sensor 112; page 5, line 9 to page 6, line 10). 
		Lawrenson fails to specifically disclose determine a respective direction, from the location of the user device, of a respective lighting effect location of each of the one or more lighting devices, said direction being relative to the determined orientation of the user device; 
		determine a set of lighting devices being within a field of view of the user device, by determining whether each respective direction is within a threshold angular range defining the field of view; 
		determine what current light settings the user is subjected to; 
		determine one or more lighting settings for one or more of the plurality of lighting devices, wherein the one or more lighting settings comprise at least a first 
		determine one or more lighting devices not being within the field of view of the user device, and wherein the one or more lighting settings also comprise a second lighting setting for the one or more lighting devices not being within the field of view of the user device; and 
		selectively control, via the lighting interface, the one or more lighting devices to emit light in accordance with the one or more determined lighting settings.
	However, Nolan, in the same field of endeavor, teaches determine a respective direction, from the location of the user device, of a respective lighting effect location of each of the one or more lighting devices, said direction being relative to the determined orientation of the user device (page 3, lines 1-27; page 7, lines 12-26; step 100 in Fig. 6); 
		determine a set of lighting devices being within a field of view of the user device, by determining whether each respective direction is within a threshold angular range defining the field of view (page 17, lines 15-18; step 110 in Fig. 6); 
		determine what current light settings the user is subjected to (page 14, line 10 to page 15, line 29); 
		determine one or more lighting settings for one or more of the plurality of lighting devices, wherein the one or more lighting settings comprise at least a first lighting setting for the set of lighting devices within the field of view of the user device (control policies; page 5, lines 1-21; page 6, lines 13-32); and wherein the first lighting or rotates (page 12, line 31 to page 13, line 29);
		determine one or more lighting devices not being within the field of view of the user device, and wherein the one or more lighting settings also comprise a second lighting setting for the one or more lighting devices not being within the field of view of the user device (using control policies; page 17, lines 17-26 of Nolan; further, see page 17, lines 19-26; chart on page 14 (“no light sources within field of view”); and page 13, lines 14-17); and
		selectively control, via the lighting interface, the one or more lighting devices to emit light in accordance with the one or more determined lighting settings (control policy selection logic 40 in Fig. 4; page 12, line 17 to page 13, line 29).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting system as disclosed by Lawrenson, with the lighting control policies as taught by Nolan, in order to control the lighting devices based on a user’s position and movements, as evidenced by Nolan (page 6, lines 13-33).

	Regarding Claim 3, the combination of Lawrenson in view of Nolan further teaches wherein the lighting effect location of a lighting device is substantially co-located with the respective lighting device (control policy selection logic 40 in Fig. 4; page 12, line 17 to page 13, line 29 of Nolan).


 
	Regarding Claim 6, the combination of Lawrenson in view of Nolan further teaches wherein the second lighting setting comprises turning off or dimming down the lighting devices which are determined to be outside the field of view of the user (using control policies; page 17, lines 17-26 of Nolan).

	Regarding Claim 7, the combination of Lawrenson in view of Nolan further teaches wherein the controller is further configured to obtain an indication of a user preference and process the obtained indication along with the received orientation information and the received location information to determine the one or more lighting settings (page 12, line 17 to page 13, line 29 of Nolan).

	Regarding Claim 8, the combination of Lawrenson in view of Nolan further teaches wherein said indication of the user preference is input by a user of the user device and obtained by receiving the indication from the user device (commissioning, page 12, line 17 to page 13, line 29 of Nolan).

	Regarding Claim 9, the combination of Lawrenson in view of Nolan further teaches wherein said indication of the user preference is stored in a memory and 

	Regarding Claim 10, the combination of Lawrenson in view of Nolan further teaches wherein the user preference specifies at least the first lighting setting (control policy; page 12, line 17 to page 13, line 29 of Nolan).

	Regarding Claim 11, the combination of Lawrenson in view of Nolan further teaches wherein the user preference further specifies the second lighting setting (another control policy; page 12, line 17 to page 13, line 29 of Nolan).

	Regarding Claim 12, the combination of Lawrenson in view of Nolan further teaches wherein the indication of a preference comprises a preference of an angular range (a further control policy; page 12, line 17 to page 13, line 29 of Nolan).

	Regarding Claim 13, the combination of Lawrenson in view of Nolan further teaches wherein the controller is further configured to determine a respective distance from the user device to of each of the one or more lighting devices, and not control lighting devices which are determined to be further from the user device than a threshold distance (a still further control policy; page 18, lines 17-26 of Nolan).


	receiving orientation information indicative of an orientation of a user device and based thereon determine the orientation of the user device (via sensor 112; page 5, line 9 to page 6, line 10); 
	receiving location information indicative of a location of the user device and based thereon determine the location of the user device (via sensor 112; page 5, line 9 to page 6, line 10). 
	Lawrenson fails to specifically disclose determining a respective direction, from the location of the user device, of a respective lighting effect location of each of the one or more lighting devices, said direction being relative to the determined orientation of the user device; 
	determining a set of lighting devices being within a field of view of the user device, by determining whether each respective direction is within a threshold angular range defining the field of view; 
	determining what current light settings the user is subjected to; 
	determining one or more lighting settings for one or more of the plurality of lighting devices, wherein the one or more lighting settings comprise at least a first lighting setting for the set of lighting devices within the field of view of the user device; and the first lighting setting is determined such that the user perceives the same overall ambiance as the user moves and/or rotates;

	selectively control the one or more lighting devices to emit light in accordance with the one or more determined lighting settings.
	However, Nolan in the same field of endeavor teaches determining a respective direction, from the location of the user device, of a respective lighting effect location of each of the one or more lighting devices, said direction being relative to the determined orientation of the user device (page 3, lines 1-27; page 7, lines 12-26; step 100 in Fig. 6); 
	determining a set of lighting devices being within a field of view of the user device, by determining whether each respective direction is within a threshold angular range defining the field of view (page 17, lines 15-18; step 110 in Fig. 6); 
	determining what current light settings the user is subjected to (page 14, line 10 to page 15, line 29); 
	determining one or more lighting settings for one or more of the plurality of lighting devices, wherein the one or more lighting settings comprise at least a first lighting setting for the set of lighting devices within the field of view of the user device (control policies; page 5, lines 1-21; page 6, lines 13-32); and the first lighting setting is determined such that the user perceives the same overall ambiance as the user moves and/or rotates (page 12, line 31 to page 13, line 29);

	selectively control the one or more lighting devices to emit light in accordance with the one or more determined lighting settings (control policy selection logic 40 in Fig. 4; page 12, line 17 to page 13, line 29).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting method as disclosed by Lawrenson, with the lighting control policies as taught by Nolan, in order to control the lighting devices based on a user’s position and movements, as evidenced by Nolan (page 6, lines 13-33).

	Regarding Claim 15, the combination of Lawrenson in view of Nolan further teaches a computer program product comprising computer-executable code embodied on a non-transitory storage medium arranged so as when executed by one or more processing units to perform the steps according to claim 14 (page 5, lines 29-31 of Nolan).



Response to Arguments
Applicants’ arguments filed February 5, 2021 have been fully considered but they are not persuasive.
	Applicants’ argue, on pages 6-7 of their Response, in essence that no combination of Lawrenson and Nolan teaches or suggests the additional step of determining the one or more lighting devices are not within the field of view of the user device, and the lighting settings comprising a second lighting setting for the lighting devices that are not within the field of view (emphasis in original).
	Initially the examiner restates, in the context of now cancelled claimed 5, that Nolan clearly teaches (1) determining whether a lighting device is not within the field of view, and (2) a second lighting setting for the lighting device determined not to be within the field of view, as broadly claimed.  See, the control policies described in page 17, lines 17-26 of Nolan; further, see page 17, lines 19-26, the chart on page 14 (“no light sources within field of view”), and page 13, lines 14-17 of Nolan for further clarifying teachings regarding the broadly claimed limitations, now recited in amended independent Claims 1 and 14.
	The examiner points to the amended claim language, and interprets the limitations as merely requiring a step of finding a lighting device outside the field of view, and using another lighting setting for controlling that lighting device.  This is clearly taught by Nolan in the paragraphs and chart cited by the examiner for these claim limitations.
	As for the motivation to combine Nolan and Lawrenson, the examiner restates that it would have been obvious to a person having ordinary skill in the art before the 
	For at least the reasons stated above, the rejections of all pending claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844     

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844